Citation Nr: 0718733	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-40 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to increased compensation for a dependent prior 
to September 4, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1950 September 
1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA), regional office (RO) in 
Denver, Colorado.  In December 2004 and again in November 
2005 the veteran withdrew his personal hearing requests.


FINDINGS OF FACT

1.  38 C.F.R. § 3.4(b)(2), was revised, effective October 1, 
1978; whereas, previously, this section only applied to 
veterans having service connected disabilities 50 percent or 
more, revisions in October 1978 allowed additional benefits 
for a dependent for veteran's having service connected 
disabilities of 30 percent or more.  In order to qualify for 
these additional benefits effective from October 1, 1978, a 
claim and the necessary supporting evidence had to be 
received by VA before October 1, 1979.  Otherwise, the 
effective date will be the date of receipt of the evidence.  

2.  In September 2003, the RO notified the veteran of the 
October 1, 1978, changes to 38 C.F.R. § 3.4(b)(2) regarding 
additional benefits for a dependent.

3.  Later in September 2003, the veteran filed with the RO a 
VA Form 21-686c, Declaration of Status of Dependents, 
identifying his wife, who he married in June 1960, as his 
only dependent.

4.  There is no clear evidence to the contrary that the RO 
mailed the veteran, in 1978, notice of the October 1, 1978, 
changes to 38 C.F.R. § 3.4(b)(2) regarding additional 
benefits for a dependent.

5.  Persons dealing with the Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  


CONCLUSION OF LAW

The criteria for an effective date for increased compensation 
for a dependent prior to September 4, 2002 have not been met.  
38 U.S.C.A. §§ 1115, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.4 (1979); 38 C.F.R. §§ 3.4, 3.102, 3.114, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dinges 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In addition, according to Pelegrini II, at 119-20, proper 
VCAA notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."

The Board finds that throughout the appeal, the veteran has 
been informed repeatedly that the only evidence that could 
substantiate his claim was documentation that would clearly 
show that he did not receive notice of the October 1, 1978, 
changes to 38 C.F.R. § 3.4(b)(2) regarding additional 
benefits for a dependent.  By virtue of the argument that has 
been presented on behalf of and by the veteran, it is clear 
that the veteran has had knowledge of what information and 
evidence are necessary to substantiate the claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and that he must provide any evidence in his possession that 
pertains to the claim.

The RO mailed a letter relating to its denial of the 
dependency issue on appeal.  Moreover, a detailed October 
2004 statement of the case (SOC) and a January 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, notified the veteran of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  While there is a factual dispute 
regarding the question of whether the veteran received the 
notice in question, the question turns on the application of 
a legal doctrine, the presumption of regularity.  More 
importantly, the underlying claim must be denied as a matter 
of law on the basis that persons dealing with the Government 
are charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  

The RO did not provide notice of the Dingess requirements to 
the veteran or his service representative.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).

The presumption of prejudice raised by the failure to provide 
the Dingess requirements is rebutted because the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See also Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records.  There is no indication of any additional relevant 
evidence that has not been obtained.  This appeal turns on 
the question of evidence dated or received prior to September 
4, 2002.  There is no duty to provide an examination or a 
medical opinion as such is not relevant to the questions at 
hand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Thus, the Board finds that VA has fulfilled its duty to 
notify and assist the appellant in the claims under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.


The Claim

The veteran contends that he is entitled to additional 
compensation for a dependent, his wife, dating back to the 
October 1, 1978, change in law because VA was on notice that 
he was married since 1960, he has lived at the same address 
since 1967, and he never received the 1978 notice letter.  



The Facts

In a February 1953 rating decision, the RO granted service 
connection for residuals of shell fragment wounds to the left 
hand and rated it as 30 percent disabling effective from 
October 23, 1952.  A subsequent May 1960 rating decision re-
rated the veteran's service connected left hand disability as 
40 percent disabling. 

In September 1960, the veteran filed with the RO a VA Form 
686c, Declaration of Marital Status, along with a copy of his 
marriage certificate.  At that time, he listed his address as 
[redacted], Colorado.

May 1960 to January 1961 VA Forms 21-553, Award or 
Disallowance of Compensation and/or Pension, noted that there 
was one payee and did not list the name of any dependent.  

The pre-June 1960 VA Forms 21-553, listed an address in 
Nebraska.  A September 1960 Form 21-553 listed the veteran's 
address as [redacted], Colorado.

In September 1960, the RO received a VA Form 572, Request for 
Change of Address, which listed the veteran's old address as 
an address in Nebraska and listed his new address as [redacted]
[redacted], Colorado.  The form also indicated 
that this was a permanent change of address and the 
postmaster had been notified of this change.  Moreover, the 
signature that appears at the bottom of the form appears to 
be that of the veteran. 

In May 1972, the RO received another VA Form 572, which 
listed the veteran's old address as [redacted], 
[redacted], Colorado [redacted] and listed his new address as [redacted]
[redacted], Colorado [redacted].  The form also 
indicated that this was a permanent change of address and the 
postmaster had been notified of this change.  However, the 
signature that appears at the bottom of the form does not 
appear to be that of the veteran. 

January 1981 to September 2005, VA Forms 20-8270, C & P 
Master Record-Audit Writeout; VA Forms 21-8947, Compensation 
and Pension Award; and an Authorization for Deposit of 
Federal Recurring Payments list the veteran's address as his 
old address - [redacted], Colorado [redacted].

Effective October 1, 1978, 38 C.F.R. § 3.4(b)(2) was amended.  
See 44 Fed. Reg. 22717 (April 17, 1979).  Whereas, 
previously, this section only applied to veteran's having 
service connected disabilities 50 percent or more, revisions 
in October 1978 allowed additional benefits for a dependent 
for veteran's having service connected disabilities of 30 
percent or more.  Id; Also see 38 C.F.R. § 3.4(b)(2) (1978).  

According to the sample of the 1978 notice letter the RO 
added to the claims file, in order to qualify for these 
additional benefits, effective from October 1, 1978, a claim 
and the necessary supporting evidence had to be received by 
VA before October 1, 1979.  Otherwise, the effective date 
will be the date of receipt of the evidence.  Id.  

In July 1989, in the first writing received from the veteran 
following the 1978 change in law, he notified VA that his 
address was [redacted], Colorado [redacted].

In further support of his claim that the RO did not mail 
notice of the 1978 change in law to him, the veteran filed 
with VA copies of two envelopes for letters the RO mailed him 
in 2003.  These envelopes show that the letters were mailed 
to the wrong address (i.e., [redacted], 
Colorado [redacted]).  The veteran thereafter reported that the 
only reason he received these letters was because he a friend 
of the mailman.

In September 2003, the RO, in substance, notified the veteran 
of the October 1, 1978, change to 38 C.F.R. § 3.4(b)(2) 
regarding additional benefits for a dependent for veteran's 
having service connected disabilities of 30 percent or more.

Later in September 2003, the veteran  filed a VA Form 21-
686c, Declaration of Status of Dependents, which listed his 
wife, who he married in April 1960, as his only dependent. 

Lastly, the Board notes that the record does not include a 
copy of the 1978 notice letter or any notions memorializing 
that the 1978 notice letter was mailed and/or the address to 
which it was mailed.

Analysis

The effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

However, where compensation is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary of the VA (Secretary) or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a).

With the above criteria in mind, as noted above, according to 
the sample of the 1978 notice letter the RO added to the 
claim's file, in order to qualify for these additional 
benefits, effective from October 1, 1978, a claim and the 
necessary supporting evidence had to be received by VA before 
October 1, 1979.  Otherwise, the effective date will be the 
date of receipt of the evidence.  Id.  

The first time that the record conclusively shows that the RO 
actually mailed the veteran notice of the October 1, 1978, 
changes to 38 C.F.R. § 3.4(b)(2) is in September 2003.  Later 
that same month, the veteran provided the RO with notice of 
his dependent.  

The veteran's claims that he has lived at the same address 
since 1967, he never received the 1978 notice letter, and the 
address that he gave VA in this statement as being his 
address is the same that appeared as his old address on the 
May 1972 VA Form 572 as well as on the January 1980 VA Form 
20-8270 and the June 1989 statement in support of claim.  

The record shows that at some time between the RO's receipt 
of the May 1972 VA Form 572, which appears to have not been 
signed by the veteran and the January 1980 VA Form 20-8270 
(i.e., during the same time period when the RO was supposed 
to have mailed the veteran notice of the 1978 changes to 
38 C.F.R. § 3.4(b)(2)) the RO mailed notice to the veteran's 
correct mailing address.  

Given the different addresses of record, there is the 
possibility that the notice of the 1978 changes to 38 C.F.R. 
§ 3.4(b)(2) may have been mailed to the veteran before the RO 
discovered the claimant's correct mailing address and 
starting using that address.  However, the Court of appeals 
for Veterans Claims (Court) has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary (emphasis added) is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992) [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  In this case, no clear evidence to the contrary has 
been presented with which to rebut the presumption of 
regularity.  It is therefore presumed that the notice of the 
1978 changes to 38 C.F.R. § 3.4(b)(2) (relating to increased 
compensation for veterans with a combined service connected 
30 percent rating with a dependant) was sent to the veteran 
at his correct or current address of record.

Although the claims file does not reflect the actual address 
used by the RO in mailing the statement of the case, by 
applying the presumption of regularity the RO is presumed to 
have mailed the document to the representative's latest 
address of record.  See Miley v. Principi, 366 F.3d 1343, 
1347 (Fed. Cir 2004) (application of the presumption of 
regularity is not barred because there is no evidence in the 
record to establish the actual mailing).  The veteran and 
representative's allegation of non-receipt is not sufficient 
to overcome that presumption.  See Schoolman v. West, 12 Vet. 
App. 307 (1999).  Upon consideration of all of the evidence, 
to include the different addresses, the Board is unable to 
conclude that there is clear evidence to the contrary that 
the RO mailed the veteran, in 1978, notice of the October 1, 
1978, changes to 38 C.F.R. § 3.4(b)(2) regarding additional 
benefits for a dependent.

Moreover, even if the veteran was unaware of the liberalizing 
law in question, the United States Court of Appeals for 
Veterans Claims (CAVC) has held that ignorance cannot be used 
as an excuse for failure to follow a promulgated regulation.  
See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See 
also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  In 
Morris, the CAVC noted that the Supreme Court of the United 
States had held that persons dealing with the Government were 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance. 
Morris, 1 Vet. App. at 265.  

In view of the foregoing, the Board concludes that an 
effective date for increased compensation for a dependent 
prior to September 4, 2002 is not warranted.


ORDER

Entitlement to an effective date for increased compensation 
for a dependent prior to September 4, 2002 is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


